DETAILED ACTION
1. 	This action is in response to claims filed 01/20/2021 for application 15691103 filed 08/30/2017.  Currently claims 1-25 are pending. 
2. 	In response to the amendments and arguments, the rejection under 35 U.S.C. 112 is withdrawn and so too are the objections to claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over George et al., (US 7983883 B2, “George”) in view of Hashmi et al. "Discovering Cortical Algorithms." IJCCI (ICFC-ICNC). (2010, “Hashmi”).
Regarding claim 1, George teaches a method, comprising: identifying one or more recurrent features in an input stream in a first region of a hierarchical artificial neural network(see George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node [at the L1 level] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognizing a temporal pattern in the one or more recurrent features in the first region (see George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed input patterns occur together at a rate statistically greater than what would been expected by mere chance. For example, if three input patterns of fifty sensed input patterns occur in order at statistically significant rate, then the HTM node [at the L1 level] may learn that group of sensed input patterns.”); providing to at least a second region of the hierarchical neural network an indication of the temporal pattern (see George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…” ); based on feedback from the second region and at least one additional region(see George Col. 15 lines 35-44, fig. 2 
George does not teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input.
However, Hashmi does teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4., Algorithm 1, “Let[’s] assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same pattern[] that is quite different from the previous one e.g. two different variations of a hand written digit. At this point, only some of the minicolumns within the hierarchy might now fire. As a result, the top level minicolumn that is supposed to [f]ire for that pattern does not fire. If this behavior persists, new minicolumns will train themselves to recognize features in the new variation that are quite different from the original pattern…[a]t this point ,the top level hypercolumn receives a feedback signal. This feedback signal forces the minicolumns firing for the original pattern to fire…” Note: It is being interpreted that the patterns represents input, and the minicolums in the hierarch represent the first region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify George’s method in view of Hashmi to 
Regarding claim 2, George in view of Hashmi teaches the method of claim 1 wherein: the input stream is a pooled input stream(see George Col. 8 lines 27-30 “Accordingly, learning causes may effectively entail mapping many patterns and/or inputs to a single cause. Such assigning of multiple patterns and/or inputs to a single cause may also be referred to as "pooling."), the method further comprising: receiving a plurality of input streams at the first region (see George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28, “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); and pooling the plurality of input streams to form the input stream in the first region (see George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42,46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”).
the feedback from the second region is based on a stable representation within the second region (see George Col. 16 lines 32-43, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences].In the second run, the parent provides the inter-node feedback signal to the children nodes concurrently with or before the children nodes receives input signal that caused changes in the forward signal [avoiding grouping errors]…”).
Regarding claim 4, George in view of Hashmi teaches the method of claim 1 and 3, wherein: wherein the stable representation is based on prior input to the hierarchical artificial neural network (see George Col. 16 lines 32-38, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences]…”).
Regarding claim 5, George in view of Hashmi teaches the method of claim 1, further comprising: providing to at least a third region of the hierarchical neural network an indication of the one or more recurrent features (see George Col. 15 lines 35-54, fig. 2 elements 22, 24, 26, 28, 30,32, 34, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32(at level L2). …Likewise, the .
	Regarding claim 6, George in view of Hashmi teaches the method of claim 1, wherein: said providing the indication of the temporal pattern comprises activating one or more neurons in the second region (see George Col. 15 lines 35-64, fig. 2 elements 22, 24, 26, 28,30,32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”).
	Regarding claim 7, George in view of Hashmi teaches the method of claim 1, wherein: said recognizing the temporal pattern comprises applying a trained sequence memory(see George Col. 9., 31- 39, fig. 3 elements 42,44, “Based on the distributions outputted over time by the co-occurrence detector 42, the group learner 44 groups and classifies the co-occurrences [i.e., recurrent features] into groups[i.e., sequences], and outputs a belief  vector                         
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    …The belief vector                        
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                     …represent the probability of observing                         
                            
                                
                                    e
                                
                                
                                    -
                                
                            
                        
                     ( evidence from a lower level) at time t over learned groups.”).
	Regarding claim 8, George in view of Hashmi teaches the method of claim 1 and 7, further comprising: training the sequence memory (see George Col. 9. 54- 60, “[T]o learn groups[i.e., sequences],  in its world, a group learner builds…a time-adjacency matrix that is updated over time. Further, the group learner is arranged to collect …statistics from the time adjacency matrix to learn temporal groups and then, based on its learned groups and statistics thereof, compute… [the] probability distributions for new inputs…”).
the first region is located below the second region and the least one additional region within the hierarchy of the hierarchical artificial neural network (see George Col. 6 lines 22-25, “An HTM has multiple levels of nodes. For example, as shown in FIG. 2, HTM 20 has three levels L1, L2, L3, with level L1 being the lowest level, level L3 being the highest level, and level L2 being between levels L1 and L3.”).
	Regarding claim 10, George in view of Hashmi teaches the method of claim 1, wherein: said modulating the response comprises sustaining the activity of one or more neurons in the first region (see George Col. 16 lines 63-67, Col. 17 lines 1-3, fig. 2 element 30,  “The parent node 30 then generates …the inter-node feedback signal and sends…the inter-node feedback signal to the sibling nodes… [i]n [one]…embodiment the inter-node feedback signal is sent to only a subset of the sibling nodes [sustaining their correct grouping of co-occurrences]…”).
Regarding claim 11, George teaches a system, comprising: a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising(see George Col. 5 lines 18-34, “The present invention also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium…Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing :  receiving a plurality of input streams at a first region of a hierarchical artificial neural network (see George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28, “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); pooling the plurality of input streams in the first region(see George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42,46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”); identifying one or more recurrent features in the pooled input streams in the first region (see George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node [at the L1 level] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognizing a temporal pattern in the one or more recurrent features in the first region (see George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed input patterns occur together at a rate statistically greater than what would been expected by mere chance. For example, if three input patterns of fifty sensed input patterns occur in order at statistically significant rate, then the HTM node[at the L1 level]  may learn that group of sensed input patterns.”); providing to at least a second region of the hierarchical neural network an indication of the temporal pattern (see George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”);based on feedback from the second region and at least one additional region(see George Col. 15 lines 35-44, fig. 2(22, 24, 26, 28,30,32, 34), “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32(at level L2). The parent nodes 30 and 32 in return send inter-node feedback signals to the children nodes 22 to 28…Likewise, the nodes 30 and 32(at level L2) send forward signals to their parent node 34(at level L3), and the node 34 in return sends inter-nodal feedback signals to nodes 30 and 32.”). 
George does not teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input.
However, Hashmi does teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4., Algorithm 1, “Let[’s] assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same pattern[] that is quite different from the previous one e.g. two different variations of a hand written digit. At this point, only some of the minicolumns within the hierarchy might now fire. As a result, the top level minicolumn that is supposed to [f]ire for that pattern does not fire. If this behavior persists, new minicolumns will train themselves to recognize features in the new variation that are quite different from the original pattern…[a]t this point ,the top level hypercolumn receives a feedback signal. This feedback signal forces the minicolumns firing for the original pattern to fire…” Note: It is being interpreted that the patterns represents input, and the minicolums in the hierarch represent the first region).

Regarding claim 12, George teaches a computer program product for providing feedback within an artificial neural network, the computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (see George Col. 5 lines 18-34, “The present invention also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium…Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”): receiving a plurality of input streams at a first region of a hierarchical artificial neural network(see George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28, “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); pooling the plurality of input streams in the first region(see George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42,46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”); identifying one or more recurrent features in the pooled input streams in the first region(see George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node [at the L1 level] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognizing a temporal pattern in the one or more recurrent features in the first region (see George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed input patterns occur together at a rate statistically greater than what would been expected by mere chance. For example, if three input patterns of fifty sensed input patterns occur in order at statistically significant rate, then the HTM node[at the L1 level]  may learn that group of sensed input patterns.”); providing to at least a second region of the hierarchical neural network an indication of the temporal pattern (see George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”); based on feedback from the second region and at least one additional region(see George Col. 15 lines 35-44, fig. 2 
George does not teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input.
However, Hashmi does teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4., Algorithm 1, “Let[’s] assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same pattern[] that is quite different from the previous one e.g. two different variations of a hand written digit. At this point, only some of the minicolumns within the hierarchy might now fire. As a result, the top level minicolumn that is supposed to [f]ire for that pattern does not fire. If this behavior persists, new minicolumns will train themselves to recognize features in the new variation that are quite different from the original pattern…[a]t this point ,the top level hypercolumn receives a feedback signal. This feedback signal forces the minicolumns firing for the original pattern to fire…” Note: It is being interpreted that the patterns represents input, and the minicolums in the hierarch represent the first region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify George’s computer product in view of 
Regarding claim 13, George teaches a hierarchical artificial neural network, comprising:  a plurality of regions(see George Col. 6 lines 22-25 “An HTM has multiple levels of nodes. For example, as shown in FIG. 2, HTM 20 has three levels L1, L2, L3, with
level L1 being the lowest level, level L3 being the highest level, and level L2 being between levels L1 and L3.”), each region comprising a pooler(see George Col. 9 lines 1-3, fig. 3 elements 42, 46,  “[T]he co-occurrence detector 42 performs the function of spatial pooling the input patterns 46.”), a correlator (see George Col. 9 lines3-6, fig. 3 elements 42, 46, “[After] [t]he co-occurrence detector 42 receives input patterns 46 and [does spatial pooling, it then] identifies co-occurrences among input patterns….[and] outputs a probability distribution                         
                            P
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            y
                            )
                        
                    . ”), a sequence memory(see George Col. 9 lines 33-36, fig. 3 elements 42, 44,   “Based on the distributions outputted over time by the co-occurrence detector 42, the group [temporal] learner 44 groups and classifies the co-occurrences into groups[i.e., sequences], and outputs a belief vector                        
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    .”), and at least one connection to another of the plurality of regions(see George Col. 6, lines 25-31, fig. 2 elements 22, 24, 26, 28,30,32, 34, “Level L1 has nodes 22, 24, 26, 28; level L2 has nodes 30, 32, and level L3 has node 34. The nodes 22, 24, 26, 28, 30, 32, 34 are hierarchically connected in a tree-like structure such that each node may have several children nodes (i.e., nodes connected at a lower level) and one parent node (i.e., node connected at a higher level).”), the hierarchical artificial neural network being configured to receive a plurality of input streams at a first region of the plurality of regions(see George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28, “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); pool the plurality of input streams at the pooler of the first region (see George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42,46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”); identify one or more recurrent features in the pooled input stream at the correlator of the first region(see George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node[‘s] [co-occurrence Detector] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognize a temporal pattern in the one or more recurrent features at the sequence memory of the first region (see George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed input patterns occur together at a rate statistically greater than what would been expected by mere chance. For example, if three input patterns of fifty sensed input patterns occur in order at statistically significant rate, then the HTM node[at the L1 level]  may learn that group of sensed input patterns.”); provide to at least a second region of the plurality of regions an indication of the temporal pattern (see George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”);based on feedback from the second region and at least one additional region of the plurality of regions(see George Col. 15 lines 35-44, fig. 2 elements 22, 24, 26, 28,30,32, 34, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32(at level L2). The parent nodes 30 and 32 in return send inter-node feedback signals to the children nodes 22 to 28…Likewise, the nodes 30 and 32(at level L2) send forward signals to their parent node 34(at level L3), and the node 34 in return sends inter-nodal feedback signals to nodes 30 and 32.”).
George does not teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input.
However, Hashmi does teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4., Algorithm 1, “Let[’s] assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same pattern[] that is quite different from the previous one e.g. two different variations of a hand written digit. At this point, only some of the minicolumns within the hierarchy might now fire. As a result, the top level minicolumn that is supposed to [f]ire for that pattern does not fire. If this behavior persists, new minicolumns will train themselves to recognize features in the new Note: It is being interpreted that the patterns represents input, and the minicolums in the hierarch represent the first region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify George’s hierarchical artificial neural network in view of Hashmi to teach: to teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input. The motivation to do so would be to provide an invariant response to input patterns that stem from the same cause thereby reducing the number of unnecessary features(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4, Algorithm 1, “Even though each of the minicolumns can withstand and fire for patterns with small variations but patterns with significant variations are recognized as different features. This means that two variations of the same pattern might be recognized as two different features. To resolve this issue and generate invariant representation for variations of the same pattern, we make use of our supervised feedback processing algorithm.”).
	Regarding claim 14, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein: the feedback from the second region is based on a stable representation within the second region (see George Col. 16 lines 32-43, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the .
	Regarding claim 15, George in view of  Hashmi teaches the hierarchical artificial neural network of claims 13 and 14, wherein: the stable representation is based on prior input to the hierarchical artificial neural network(see George Col. 16 lines 32-38, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences]…”).
Regarding claim 16, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein: said providing the indication of the temporal pattern comprises activating one or more neurons in the second region (see George Col. 15 lines 35-64, fig. 2 elements 22, 24, 26, 28,30,32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…”).
	Regarding claim 17, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein: said recognizing the temporal pattern comprises applying a trained sequence memory(see George Col. 9., 31- 39, fig. 3 elements 42,44, “Based on the distributions outputted over time by the co-occurrence detector 42, the group learner 44 groups                         
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    …The belief vector                        
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                     …represent the probability of observing                         
                            
                                
                                    e
                                
                                
                                    -
                                
                            
                        
                     ( evidence from a lower level) at time t over learned groups.”).
	Regarding claim 18, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 17, the hierarchical artificial neural network being further configured to: train the sequence memory (see George Col. 9. 54- 60, “[T]o learn groups [i.e., sequences] in its world, a group learner builds…a time-adjacency matrix that is updated over time. Further, the group learner is arranged to collect …statistics from the time adjacency matrix to learn temporal groups and then, based on its learned groups and statistics thereof, compute… [the] probability distributions for new inputs…”).
	Regarding claim 19, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein: the first region is located below the second region and the least one additional region within the hierarchy of the hierarchical artificial neural network (see George Col. 6 lines 22-25, “An HTM has multiple levels of nodes. For example, as shown in FIG. 2, HTM 20 has three levels L1, L2, L3, with level L1 being the lowest level, level L3 being the highest level, and level L2 being between levels L1 and L3.”).
	Regarding claim 20, George in view of  Hashmi teaches the hierarchical artificial neural network of claim 13, wherein:said modulating the response comprises sustaining the activity of one or more neurons in the first region (see George Col. 16 lines 63-67, Col. 17 lines 1-3, fig. 2 element 30,  “The parent node 30 then generates …the inter-node feedback signal and sends…the inter-node feedback signal to the sibling nodes… [i]n [one]…embodiment the inter-node feedback signal is sent to only a subset of the sibling nodes [sustaining their correct grouping of co-occurrences]…”).
forming a stable representation within a second region of a hierarchical artificial neural network(see George Col. 16 lines 32-43, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences].In the second run, the parent provides the inter-node feedback signal to the children nodes concurrently with or before the children nodes receives input signal that caused changes in the forward signal [avoiding grouping errors]…”) based on input to the hierarchical artificial neural network (see George Col. 16 lines 32-38, “In one or more embodiments, two runs of the same input patterns are executed in series. In the first run, the parent node remains in a passive mode where the parent node monitors forward signals generated by the children nodes generated in response to the set of the input patterns. The inter-node feedback signal corresponding to the monitored input patterns are generated and stored at the parent node [i.e., stable representation of the co-occurrences]…”); identifying one or more recurrent features in an input stream in a first region of a hierarchical artificial neural network(see George Col 7. Lines 25-31, “For example, if an HTM node [at the L1 level] having one hundred input patterns have seven input patterns that occur concurrently at statistically significant rate then the HTM node [at the L1 level] learns that seven input patterns. Such input patterns are hereinafter referred to as "co-occurrences [i.e., recurrent features].”); recognizing a temporal pattern in the one or more recurrent features in the first region (see George Col 7 lines 47-53 “A particular temporal group of co-occurrences may be learned [by the group learner] by recognizing that the sensed  providing to at least a second region of the hierarchical neural network an indication of the temporal pattern (see George Col. 15 lines 35-64, fig. 2, elements 22, 24, 26, 28, 30, 32, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32 (at level L2)… the group [temporal] learner outputs the belief vector…based on the learning accumulated up to a certain time…and may be used as the forward signal…” ); based on feedback from the second region and at least one additional region based on the stable representation(see George Col. 15 lines 35-44, fig. 2 elements 22, 24, 26, 28,30,32, 3, “[T]he children nodes 22 to 28 (at level L1) receive input patterns and send forward signals to their parent nodes 30 and 32(at level L2). The parent nodes 30 and 32 in return send inter-node feedback signals to the children nodes 22 to 28…Likewise, the nodes 30 and 32(at level L2) send forward signals to their parent node 34(at level L3), and the node 34 in return sends inter-nodal feedback signals to nodes 30 and 32.”).
George does not teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input.
However, Hashmi does teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4., Algorithm 1, “Let[’s] assume that our hierarchical network has started to recognize a pattern. Now it is exposed to another variation of the same Note: It is being interpreted that the patterns represents input, and the minicolums in the hierarch represent the first region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify George’s method in view of Hashmi to teach: to teach: and modulating a response to a further input to the first region, the modulation comprising causing a neuron in the first region to fire irrespective of the further input. The motivation to do so would be to provide an invariant response to input patterns that stem from the same cause thereby reducing the number of unnecessary features(Hashmi, pgs. 200, sec. 3.4 Supervised Feedback Processing and Invariant Representations, figure 4, Algorithm 1, “Even though each of the minicolumns can withstand and fire for patterns with small variations but patterns with significant variations are recognized as different features. This means that two variations of the same pattern might be recognized as two different features. To resolve this issue and generate invariant representation for variations of the same pattern, we make use of our supervised feedback processing algorithm.”).
Regarding claim 22, George in view of  Hashmi teaches the method of claim 21 wherein: the input stream is a pooled input stream(see George Col. 8 lines 27-30 “Accordingly, learning causes may effectively entail mapping many patterns and/or inputs to a single cause.  the method further comprising: receiving a plurality of input streams at the first region (see George Col. 6, lines 45-48, fig. 2 elements 20, 22, 24, 26, 28,  “Inputs to the HTM 20 from, for example, a sensory system, are supplied to the level L1 nodes 22, 24, 26, 28. A sensory system through which sensed input data is supplied to level L1 nodes 22, 24, 26, 28…”); and pooling the plurality of input streams to form the input stream in the first region (see George Col. 9 lines 1-3, fig. 2 element 24, fig. 3 elements 42, 46,  “[T]he co-occurrence detector 42[e.g., at node 24] performs the function of spatial pooling the input patterns 46.”).
	Regarding claim 23, George in view of  Hashmi teaches the method of claim 21, wherein: said recognizing the temporal pattern comprises applying a trained sequence memory(see George Col. 9., 31- 39, fig. 3 elements 42,44, “Based on the distributions outputted over time by the co-occurrence detector 42, the group learner 44 groups and classifies the co-occurrences [i.e., recurrent features] into groups[i.e., sequences], and outputs a belief  vector                         
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                    …The belief vector                        
                             
                            B
                            (
                            
                                
                                    e
                                
                                
                                    t
                                
                                
                                    -
                                
                            
                            |
                            G
                            )
                        
                     …represent the probability of observing                         
                            
                                
                                    e
                                
                                
                                    -
                                
                            
                        
                     ( evidence from a lower level) at time t over learned groups.”).
	Regarding claim 24, George in view of  Hashmi teaches the method of claim 21, wherein: the first region is located below the second region and the least one additional region within the hierarchy of the hierarchical artificial neural network(see George Col. 6 lines 22-25, “An HTM has multiple levels of nodes. For example, as shown in FIG. 2, HTM 20 has three levels L1, L2, L3, with level L1 being the lowest level, level L3 being the highest level, and level L2 being between levels L1 and L3.”).
	Regarding claim 25, George in view of  Hashmi teaches the method of claim 21, wherein: said modulating the response comprises sustaining the activity of one or more neurons in the first region (see George Col. 16 lines 63-67, Col. 17 lines 1-3, fig. 2 element30,  “The parent node 30 then generates …the inter-node feedback signal and sends…the inter-node feedback signal to the sibling nodes… [i]n [one]…embodiment the inter-node feedback signal is sent to only a subset of the sibling nodes [sustaining their correct grouping of co-occurrences]…”).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 12, 13, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:30A.M.-6:00P.M M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM CLARK STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122